Citation Nr: 0022776	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a disability rating in excess of 10 
percent for sinusitis.

4.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for tinnitus and allergic rhinitis and granted 
entitlement to service connection for sinusitis and 
lumbosacral strain, with a 10 percent disability rating 
effective from May 30, 1997 for each disability.  

The issue of entitlement to an increased disability rating 
for lumbosacral strain is addressed in the remand section at 
the end of this decision.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates the veteran's 
tinnitus was incurred as a result of noise exposure during 
active service.

2.  Competent medical evidence demonstrates the veteran's 
allergic rhinitis existed prior to service.

3.  Competent medical evidence demonstrates the veteran's 
pre-existing allergic rhinitis is aggravated by his service-
connected sinusitis.

4.  Competent medical evidence demonstrates the veteran's 
sinusitis is presently manifested by less than 6 non-
incapacitating sinusitis episodes per year, without evidence 
of incapacitating episodes, chronic osteomyelitis after 
radical surgery, or near constant sinusitis after repeated 
surgeries.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in service.  

2.  The claim of entitlement to service connection for 
allergic rhinitis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 5613 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) held that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
an appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

Additionally, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  The Court has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

Tinnitus
Background

Service records show the veteran's primary occupational 
specialty during active service was security specialist.  The 
veteran's DD 214 shows he completed military education in Air 
Base Ground Defense and was awarded the Small Arms Expert 
Marksmanship Ribbon.  

Service medical records are negative for complaint or 
treatment related to tinnitus.  An October 1977 audiometry 
report noted a history of jet engine noise exposure prior to 
July 1977.  

Private medical records dated in September 1997 show the 
veteran complained of bilateral tinnitus over 20 years which 
had become more frequent.  He reported a history of military 
noise exposure.  No diagnosis related to tinnitus was 
provided.

During VA examination in December 1997 the veteran reported 
constant bilateral tinnitus which he attributed to noise 
exposure during active service including combat training in 
1975 and occasional exposure to flight line noise.  The 
diagnoses included mild bilateral tinnitus.

VA medical records dated in May 1998, July 1998, and May 1999 
noted a history of chronic tinnitus with noise exposure, 
including jet engine noise, during active service.  

In correspondence dated in March 2000 a VA physician stated 
that based upon a review of the veteran's service medical and 
personnel records and post-service medical records tinnitus 
was more likely than not related to noise exposure during 
active service.

Analysis

Based upon the evidence of record, the Board finds the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for tinnitus.  See 38 U.S.C.A. 
§ 5107(a); Caluza, 7 Vet. App. 498.  Competent medical 
evidence demonstrates the veteran's tinnitus was incurred as 
a result of noise exposure during active service.  The Board 
notes that service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  
Therefore, the Board further finds that entitlement to 
service connection for tinnitus must be granted.


Allergic Rhinitis
Background

Service medical records include a December 1975 report of 
medical history in which the veteran noted allergies to 
grass, wool, and feathers.  The examiner noted the veteran 
experienced occasional allergic rhinitis.  Records dated in 
November 1976 show the veteran reported a history of rhinitis 
since his teenage years and allergies to dust, pollen, 
grasses, feathers, and wool.  The diagnoses included allergic 
rhinitis by history and rhinitis with mild atrophy.

A January 1979 allergy history and physical examination 
report noted a 4 year history of moderately severe nasal 
congestion, especially in the fall and early winter.  The 
examiner's impression was vasomotor rhinitis.  An April 1979 
report noted markedly swollen turbinates and clear rhinorrhea 
and diagnoses of vasomotor versus allergic rhinitis.  A July 
1979 report included a diagnosis of rhinitis.

In a July 1979 report of medical history for separation 
purposes the examiner noted a history of nasal congestion, 
with diagnoses of vasomotor versus allergic rhinitis, and hay 
fever with moderate to severe nasal congestion in the fall 
and winter months.  

Private medical records dated in January 1983 show the 
veteran reported a history of nasal congestion since age 16 
and worsening nasal drainage.  The diagnoses included chronic 
rhinitis, probably allergic.  A June 1986 report included a 
diagnosis of allergic rhinitis.  A November 1987 examination 
found chronic rhinitis.  

VA medical records dated in May 1998 show the veteran 
complained of long-standing nasal congestion, essentially 
year round, which was not specifically related to 
environmental allergies.  The diagnoses included probable 
perennial allergic rhinitis.  The examiner noted suspicions 
of an allergic component given the veteran's long-standing 
symptoms.  A May 1999 report noted a history of chronic 
rhinitis, improved with medication.

In correspondence dated in March 2000 a VA physician stated, 
based upon a review of service medical and personnel records 
and post-service medical records, that the veteran's service-
connected chronic sinusitis predisposed him to rhinitis 
problems and aggravated his rhinitis disorder.

Analysis

Based upon the evidence of record, the Board finds the 
veteran has submitted a "plausible" claim for entitlement 
to service connection for allergic rhinitis.  See Murphy, 
1 Vet. App. at 81.  VA regulations provide that diseases of 
allergic etiology may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  See 38 C.F.R. § 3.380 (1999).

The Board notes service and post-service medical records 
demonstrate a history of allergies prior to service but that 
the March 2000 VA medical opinion found the veteran's 
service-connected chronic sinusitis aggravated his rhinitis 
disorder.  Therefore, the Board finds the veteran has 
submitted evidence of a well-grounded claim for allergic 
rhinitis.  See Jones, 7 Vet. App. 134; Allen, 7 Vet. 
App. 439. 

The Board notes, however, that the medical evidence of record 
is unclear as to the exact nature of the veteran's rhinitis 
and whether, in fact, an additional disability exist.  VA 
regulations provide that pyramiding disability ratings, the 
evaluation of the same disability or manifestations under 
various diagnoses, is to be avoided.  38 C.F.R. § 4.14 
(1999).  However, the Court has held that disabilities may be 
rated separately without violating the prohibition against 
pyramiding when the disorders do not constitute the same 
disability or manifestations.  See Evans v. Brown, 9 Vet. 
App. 273, 281 (1996).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  Therefore, additional matters related to this 
issue are addressed in a remand order at the end of this 
decision.

Increased Rating Claim
Background

Service medical records show the veteran was treated for 
sinusitis during active service.  The veteran's July 1979 
separation examination revealed boggy mucosa membranes.

Private medical records dated in July 1987 show the veteran 
had completed a course of antibiotic treatment for sinus 
infection.  The diagnosis was sinusitis with incomplete 
resolution after treatment.  X-ray examination in September 
1987 revealed aplastic frontal sinuses but unremarkable 
sphenoid, ethmoid, and maxillary sinuses.  A November 1987 
report noted x-ray examination of the sinuses were normal, 
with no evidence of frontal sinusitis.

Private medical records in October 1990 and November 1992 
included diagnoses of sinusitis.  The treatment plans 
included a course of antibiotics.  A May 1997 computed 
tomography (CT) scan of the sinuses revealed right maxillary 
sinusitis.  There was mild mucosal thickening in the apex of 
the left maxillary sinus, and moderate ethmoid and mild 
sphenoid mucosal thickening.

During VA examination in December 1997 the veteran reported 
the onset of sinusitis in approximately 1975 and stated he 
had experienced 3 to 4 episodes of sinusitis per year which 
generally required antibiotic treatment.  He reported he had 
not undergone surgical treatment for the disorder.  The 
examiner noted there was some dried mucous but that there was 
no evidence of purulent secretions, inflammation, or 
polyposis.  The diagnosis was recurrent sinusitis with 
perhaps some chronic sinusitis but without present evidence 
of chronic sinusitis.

VA emergency care records dated in March 1998 show the 
veteran reported sinus discomfort, headaches, pressure, and 
yellow drainage.  The examiner noted the veteran was 
ambulatory.  There was evidence of swollen turbinates but no 
sinus tenderness.  The diagnoses included sinusitis and the 
treatment plan included a course of antibiotics.  

In May 1998 the veteran reported chronic sinus problems and 
long-standing, year-round nasal congestion.  The diagnoses 
included probable perennial allergic rhinitis.  In August 
1998 the veteran reported sinus area headaches and yellow-
green nasal drainage over 12 days and a history of sinus 
infections 2 to 3 times per year.  The diagnosis was 
sinusitis.  The treatment plan included a 10 day course of 
antibiotics.

In November 1998 the veteran reported an increase in sinus 
pain with swelling and yellowish nasal discharge.  The 
examiner noted the veteran was ambulatory and in no acute 
distress.  The nasal mucosa was erythematous.  The diagnoses 
included sinusitis without evidence of spread of infection.  
The treatment plan included a course of antibiotics.  

In March 1999 the veteran reported sinus pain, headaches, and 
yellow-green congestion of approximately 2 weeks duration.  
The examiner noted frontal and maxillary sinus tenderness and 
purulent and blood tinged mucous.  The diagnosis was acute 
purulent sinusitis.  The treatment plan included a course of 
antibiotics.  

In an undated statement in response to the July 1999 
supplemental statement of the case the veteran reported that 
from March 1998 to March 1999 he had experienced 4 episodes 
of sinusitis which required antibiotic treatment.  He stated 
he also experienced several episodes per year which consisted 
of headaches, pain, and thick sinus discharge.  

VA outpatient treatment records dated in August 1999 show the 
veteran reported a worsening sinus infection with sinus 
headaches, pain in the sinus area radiating to the eyes, post 
nasal drip, and blood streaked mucous of over 2 weeks 
duration.  No diagnosis was provided.  

During a September 1999 VA primary care initial visit the 
veteran reported sinus pain of 8 days duration, eye pain, 
nasal discharge, and feverishness.  Examination of the nose 
revealed patent pink nasal mucosa and clear exudate.  The 
diagnoses included chronic sinusitis.  Records dated in 
October 1999 show the veteran was treated with antibiotics.

VA outpatient treatment records dated in March 2000 show the 
veteran complained of severe intermittent sinus pain since 
November and occasional nasal discharge.  The examiner noted 
tenderness to palpation over the maxillary sinuses.  The 
diagnoses included acute episode of chronic sinusitis.  The 
treatment plan included a course of antibiotics.  

An April 2000 CT scan revealed right maxillary mucocele or 
retention cyst and minimal ethmoid sinusitis.  A May 2000 VA 
ear, nose, and throat (ENT) clinic report noted a history of 
chronic sinusitis with antibiotic treatment over 20 years and 
never more than 10 days in which the veteran was 
asymptomatic.  The diagnosis was chronic sinusitis and a 
course of antibiotics was prescribed.

In correspondence dated in May 2000 the veteran reported his 
recent ENT examiner had prescribed antibiotic treatment and 
recommended sinus surgery in the near future.  

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 
38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The appellant has not been prejudiced by the RO's or the 
Board's description of this claim as an "increased rating" 
even though the appeal was perfected to the Board from his 
May 1997 original claim seeking entitlement to service 
connection for the sinusitis at issue herein.  The 10 percent 
rating awarded for this disability was made effective from 
the date of claim, and hence, there is no need to address the 
question of staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Rating Schedule provides ratings for chronic sinusitis 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries (50 percent); with 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or, 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (30 percent); with 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or 3 to 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting (10 percent); and 
detected by x-ray only (0 percent).  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999).  It is noted that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id.

Medical evidence demonstrates that the veteran received 
treatment for sinusitis which included courses of antibiotics 
in March 1998, August 1998, November 1998, March 1999, 
September 1999, March 2000, and May 2000.  While this 
treatment documents 4 episodes requiring antibiotic treatment 
from March 1998 to March 1999, the medical evidence does not 
indicate these were incapacitating episodes or required bed 
rest.  In fact, the November 1998 emergency room report shows 
the veteran was ambulatory and in no acute distress.  
Therefore, the Board finds a rating in excess of 10 percent 
for chronic sinusitis is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent.


ORDER

Entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for allergic 
rhinitis is well grounded.  To this extent only, the appeal 
is granted.

Entitlement to an increased disability rating for sinusitis, 
currently rated 10 percent disabling, is denied.


REMAND

Because the claim of entitlement to service connection for 
allergic rhinitis is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 
1 Vet. App. 78.  Therefore, this matter is REMANDED to the RO 
for additional development.

As to the issue of entitlement to an increased rating for 
lumbosacral strain, the Board notes that private medical 
evaluation in May 1997 included range of motion studies of 
the lumbar spine indicating flexion to 80 degrees and 
moderate tenderness in the lower thoracic and upper 
paraspinal muscles.  The examiner stated that an x-ray 
examination was required to assess the veteran's low back 
disability due to his history of chronic symptoms.  There is 
no evidence of an additional comment by that examiner 
subsequent to an x-ray examination.

A June 1997 private medical report noted the veteran stated 
an x-ray examination the previous month revealed early 
diffuse degenerative changes, some scoliosis, and mild disc 
space narrowing at L5-S1.  The diagnoses included rule out 
lumbar radiculopathy.

Range of motion studies at a VA examination in December 1997 
revealed forward flexion to 45 degrees, limited by pain.  The 
diagnosis was chronic lumbar strain.  The examiner noted x-
rays had been requested; however, no additional comment was 
provided subsequent to an x-ray examination which found a 
normal lumbosacral spine.  The report does not indicate that 
the veteran's claims file was available for the examiner's 
review.

In a July 1998 statement the veteran stated the December 1997 
examination was conducted during a flare-up of back symptoms 
and that an increased rating was warranted.  He stated that 
household tasks resulted in increased pain, knots, and 
spasms.

As the medical evidence of record is unclear as to the 
current nature of the veteran's low back disability and the 
claims file does not appear to have been reviewed in 
conjunction with the December 1997 VA examination, the Board 
finds this matter must be REMANDED to the RO for an 
additional VA examination.  

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received for his back and allergic 
rhinitis disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his present back 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including tests 
to determine the extent of any limitation 
of motion.  The examiner is specifically 
requested to comment on the present 
manifestations of the disorder and 
discuss the frequency of any disabling 
symptomatology.  The examiner should also 
be asked to determine whether the 
disability exhibits weakened movement 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The report of the examination 
should include a complete rationale for 
all opinions expressed.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of any 
present allergic rhinitis disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
discuss whether any present disability is 
related to the veteran's service-
connected sinusitis.  If a present 
disorder of allergic etiology is found 
the examiner should address whether the 
disorder pre-existed service and was 
aggravated during service or whether the 
disorder represents a seasonal or acute 
manifestation which subsides upon the 
absence of the allergen.  A complete 
rationale should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

